RONALD R. HOLLIGER, Presiding Judge.
Nick Fortner (Fortner) appeals from a summary judgment in favor of Fleetwood Homes of Tennessee, Inc. (Fleetwood). Fortner contends that there are controverted material facts that prevent summary judgment. We dismiss the appeal because it is moot. In a separate proceeding this court has granted a writ of prohibition finding that the case had been properly dismissed while the summary judgment motion was pending and, therefore, the trial court had no jurisdiction to rule upon the summary judgment motion. State ex rel. Fortner v. Rolf, WD 64974, — S.W.3d -, 2005 WL 2397226 (September 30, 2005). Because this appeal is on the merits of that motion, it is now moot.
Appeal dismissed.
ROBERT G. ULRICH, Judge, and JOSEPH M. ELLIS, Judge, concur.